Case 1:18-cv-00248-TH-ZJH Document 22 Filed 03/01/21 Page 1 of 3 PageID #: 2030




                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

 STEVEN DWAYNE GILBERT                                §

 VS.                                                  §               CIVIL ACTION NO. 1:18-CV-248

 DIRECTOR, TDCJ-CID                                   §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Steven Dwayne Gilbert, a prisoner confined at the Terrell Unit of the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition

 for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

 Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

 court. The magistrate judge recommends dismissing the petition.

         The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No objections

 to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

         In this case, the petitioner is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues a

 certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

 a certificate of appealability, like that for granting a certificate of probable cause to appeal under prior

 law, requires the petitioner to make a substantial showing of the denial of a federal constitutional right.

 See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir.
Case 1:18-cv-00248-TH-ZJH Document 22 Filed 03/01/21 Page 2 of 3 PageID #: 2031




 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial showing, the

 petitioner need not establish that he should prevail on the merits. Rather, he must demonstrate that the

 issues are subject to debate among jurists of reason, that a court could resolve the issues in a different

 manner, or that the questions presented are worthy of encouragement to proceed further. See Slack,

 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). If the petition was denied

 on procedural grounds, the petitioner must show that jurists of reason would find it debatable:

 (1) whether the petition raises a valid claim of the denial of a constitutional right, and (2) whether the

 district court was correct in its procedural ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328.

 Any doubt regarding whether to grant a certificate of appealability is resolved in favor of the petitioner,

 and the severity of the penalty may be considered in making this determination. See Miller v. Johnson,

 200 F.3d 274, 280-81 (5th Cir. 2000).

         Here, the petitioner has not shown that any of the issues raised by his claims are subject to

 debate among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

 presented are not worthy of encouragement to proceed further. Petitioner has failed to make a

 sufficient showing to merit the issuance of a certificate of appealability.

                                                  ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct, and

 the report of the magistrate judge (document no. 19) is ADOPTED. A final judgment will be entered




                                                      2
Case 1:18-cv-00248-TH-ZJH Document 22 Filed 03/01/21 Page 3 of 3 PageID #: 2032




 in this case in accordance with the magistrate judge’s recommendation. A certificate of appealability

 will not be issued.


       SIGNED this the 1 day of March, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                  3
